UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7727



MARK K. HYLTON,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of Virginia Cor-
rections; ATTORNEY GENERAL OF THE COMMONWEALTH
OF VIRGINIA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-98-329-7)


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Mark K. Hylton, Appellant Pro Se. Kathleen B. Martin, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Keith Hylton seeks to appeal from the district court’s

order denying his motion for reconsideration of the denial of his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999).

With his motion for reconsideration, Hylton presented an affidavit,

which he contends constitutes new evidence of his innocence.     We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See Hylton v. Angelone, No. CA-98-329-7 (W.D. Va. Dec. 17,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2